Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Hessler on 3/2/2021.
The application has been amended as follows: 
In the Claims:
Claim 1: replace “a second hinge plate coupled with the door” with “a second hinge plate including a recess and coupled with the door”.
Claim 1: replace “a third hinge plate rotatably mounted on the pivot pin” with “a third hinge plate received in the recess and rotatably mounted on the pivot pin”.
Claim 9: replace “a second hinge plate configured to couple with the door” with “a second hinge plate including a recess and configured to couple with the door”.
Claim 1: replace “a third hinge plate rotatably mounted on the pivot pin” with “a third hinge plate received in the recess and rotatably mounted on the pivot pin”.
Claim 18: replace “coupling a second hinge plate of the hinge assembly to the door;” with “coupling a second hinge plate of the hinge assembly to the door, the second hinge plate including a recess;”.
Claim 18: replace “providing a third hinge plate on the pivot pin” with “providing a third hinge plate in the recess and on the pivot pin”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of the independent claims has been amended to require that the second hinge plate includes a recess, and the third hinge plate is in the provided or received in the recess. These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677